Exhibit 10.1

September 14, 2011

Serena Software, Inc.

2755 Campus Drive, 3rd Floor

San Mateo, CA 94403

 

  Re: Advancement and Indemnification Rights

Dear Sir/Madam:

In light of certain recent court decisions concerning the advancement and
indemnification rights of corporate directors and officers, including the
indemnification rights of directors designated by sponsor shareholder investors,
Silver Lake Group, L.L.C. (the “Sponsor”) and Serena Software, Inc. (the
“Company” or “Serena”) hereby enter into this Letter Agreement (the
“Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in Section 7.

This Agreement clarifies certain rights of (i) the Sponsor, (ii) any Sponsor
Affiliate or any persons or entities providing management, advisory, consulting
or other services at the direction or request of the Sponsor or any Sponsor
Affiliate, to or for the benefit of the Company or any successors or direct or
indirect parents or subsidiaries of the Company (collectively, “Serena
Companies”), (iii) any investment fund formed or managed by the Sponsor or any
Sponsor Affiliate or for which the Sponsor or any Sponsor Affiliate serves as an
investment adviser (a “Fund”); (iv) any direct or indirect general partner,
managing member and/or controlling shareholder of any Fund; (v) any persons
designated by the Sponsor, any Sponsor Affiliate or any Fund, to serve as a
director, officer, board observer, partner, trustee, fiduciary, manager,
employee, consultant or advisor, or functional or foreign equivalent of the
foregoing, to any of the Serena Companies (collectively, the “Sponsor
Designees”); and (vi) any direct or indirect partners (including general
partners), shareholders, members (including managing members), affiliates,
controlling persons, subsidiaries, directors, officers, fiduciaries, managers,
employees and agents of each of the foregoing (those persons and entities
identified in (i), (ii), (iii), (iv), (v), and (vi) are herein collectively the
“Indemnitees,” and each is individually an “Indemnitee”), whether such right
exists pursuant to any Organizational Document, Advisory Agreement or any other
agreement or document.

It is the intent of the parties that (i) the Serena Companies are and shall be
the indemnitor of first resort with respect to any matters for which advancement
and indemnification are provided by the Serena Companies to or on behalf of the
Indemnitees, whether for claims and liabilities arising prior to or after the
date of this Agreement and whether such claims or liabilities arise out of any
act, statement or omission occurring prior to or after the date of this
Agreement, (ii) that



--------------------------------------------------------------------------------

the Serena Companies shall provide advancement and/or indemnification to each
Indemnitee on a primary basis; and (iii) that any Indemnitee may be expected to
seek advancement and/or indemnification from any other potential source of
advancement or indemnification (including without limitation from any other
Indemnitee), or to seek insurance coverage from any insurance carrier providing
coverage under any policy issued to any Sponsor Affiliate, only if, and to the
extent, that the Serena Companies are legally and/or financially unable to pay
advancement and/or indemnification, as the case may be, to or on behalf of such
Indemnitee.

Accordingly, in consideration of the mutual promises and agreements herein
contained, and other good and valuable consideration – including, without
limitation, the Sponsor’s agreement to provide management, advisory, consulting
or other services to the Serena Companies and each Sponsor Designee’s agreement
to serve as a director, officer, board observer, partner, trustee, fiduciary,
manager, employee, consultant, or advisor of the Serena Companies (or in any
other capacity at the Serena Companies) – the receipt and sufficiency of which
is hereby acknowledged, all parties intending to be legally bound hereby, the
parties hereby agree as follows:

 

1. Indemnification; Insurance; Expenses.

 

  a. No Other or Further Changes.

Except as, and to the extent, specifically provided herein, any and all rights
to advancement and/or indemnification to which each Indemnitee has ever been, is
or may in the future be entitled from the Serena Companies shall remain
unchanged by this Agreement (“Indemnification Rights”). The parties acknowledge
and agree that this Agreement is not intended to modify, reduce or expand any
such Indemnification Rights.

 

  b. Company as Primary Indemnitor.

With regard to any Indemnification Rights that an Indemnitee may be entitled
from the Serena Companies, each of the Serena Companies hereby agrees and
acknowledges that (i) it is the indemnitor of first resort; (ii) its obligations
to each Indemnitee are primary, and any obligations of the Sponsor, any Sponsor
Affiliate or any Fund or other Indemnitee to provide advancement or
indemnification, or any insurance carrier providing coverage under any insurance
policy issued to any Sponsor Affiliate to provide coverage, for any damages,
judgments, liabilities, assessments, fines, penalties, amounts paid in
settlement, fees and costs (including attorneys fees and costs) or other losses
(herein “Losses”) incurred by Indemnitee and for which the Serena Companies have
agreed to, or are otherwise obligated to, indemnify Indemnitee (whether under
any Organizational Document, Advisory Agreement or any other agreement or
document) are secondary, and (iii) if the Sponsor, any Sponsor Affiliate or any
Fund or other Indemnitee is obligated to pay, or pays or causes to be paid for
any reason, any Losses which any of the Serena Companies is otherwise obligated
(whether under any Organizational Document, Advisory Agreement or other document
or agreement) to pay (as advancement or indemnification) to or on behalf of
Indemnitee, then (A) such Sponsor, Sponsor Affiliate, Fund or other Indemnitee,
as the case may be, shall be fully subrogated to and otherwise succeed to all
rights of Indemnitee with respect to such payment; and (B) each of the Serena
Companies shall jointly and severally reimburse, indemnify and hold harmless the

 

2



--------------------------------------------------------------------------------

Sponsor, Sponsor Affiliate, Fund or other Indemnitee, as the case may be, for
all such payments actually made by such entity or person on behalf of or for the
benefit of Indemnitee.

 

  (c) Director and Officer Insurance.

To the extent that the Serena Companies maintain an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Serena Companies, each Indemnitee that is a natural person
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any director, officer,
employee, agent or fiduciary under such policy or policies. Notwithstanding the
preceding to the contrary, if Serena maintains additional insurance coverage
under any policy or policies of insurance for members of a special committee of
its board of directors, then such additional coverage shall not apply to an
Indemnitee who is not a member of such special committee. If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Serena has
director and officer liability insurance in effect, Serena shall give prompt
notice of the commencement of such proceeding to the insurers in accordance with
the procedures set forth in the respective policies. Serena shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies. Such insurance shall, in all events,
be primary insurance coverage relative to any indemnification available to such
Indemnitee from any Sponsor Affiliate and shall, in all events, be primary
insurance coverage relative to any other insurance coverage available to
Indemnitee from any insuarance policy/ies providing coverage to any Sponsor
Affiliate.

 

2. Specific Waiver of Subrogation.

Each of the Serena Companies hereby unconditionally and irrevocably waives,
relinquishes and releases, and covenants and agrees not to exercise (and to
cause each affiliate of each of Serena Companies not to exercise), any claims or
rights that such Serena Company may now have or hereafter acquire against any
Indemnitee (in any capacity), or against any insurance carrier providing
coverage under any insurance policy issued to any Sponsor Affiliate, that arise
from or relate to the existence, payment, performance or enforcement of such
Serena Company’s obligations under this Agreement or under any other
indemnification agreement (whether pursuant to any other contract, any
Organizational Document, any Advisory Agreement or otherwise), including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of Indemnitee against any Indemnitee, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to claim, take or receive from any Indemnitee,
directly or indirectly, in cash or other property or by set-off or in any other
manner, any payment or security or other credit support on account of such
claim, remedy or right.

 

3. Exculpation.

To the maximum extent permitted by applicable law, and to the maximum extent
permitted or authorized by any Organizational Document or other agreement or
document, no Indemnitee who serves or has served as a director, officer,
employee, agent or fiduciary of any Serena

 

3



--------------------------------------------------------------------------------

Company shall be liable to any Serena Company, or to any shareholder, member or
partner (or equivalent) of any Serena Company or to any party bringing any
action by, on behalf of or in the name or right of any Serena Company, for any
breach of fiduciary duty or other breach of duty.

 

4. Amendment, Waiver, Choice of Law, Construction and Third-Party Beneficiaries.

a. This Agreement may not be orally amended, modified, extended or terminated,
nor shall any purported oral waiver of any of its provisions be effective. This
Agreement may be amended, modified, extended or terminated, and the provisions
hereof may be waived only by a written agreement specifically identified as such
and signed by the Sponsor, Holdings and the Company.

b. An Indemnitee’s rights under this Agreement and an Indemnitee’s rights to
advancement or indemnification from any Serena Company pursuant to any agreement
or document (including without limitation any Organizational Document or
Advisory Agreement) governing Indemnitee’s rights to advancement and/or
indemnification from any Serena Company may not be limited, waived, eliminated
or otherwise diminished or modified without the specific written consent of the
Sponsor. The Sponsor may, within the Sponsor’s sole discretion, compromise,
waive or relinquish any Indemnitee’s rights to advancement or indemnification
under any agreement or document (whether pursuant to any Organizational
Document, Advisory Agreement or otherwise) governing Indemnitee’s rights to
advancement and/or indemnification from any Serena Company.

c. Nothing in this Agreement shall be construed to require the Sponsor, any
Sponsor Affiliate or any other person or entity to continue to provide
management, advisory, consulting or other services, and nothing in this
Agreement shall be construed to require any Sponsor Designee to continue to
serve as a director, officer board observer, fiduciary, partner or manager (or
in any other capacity) of any Serena Company. Subject to the second sentence of
Section 4(b), no Indemnitee’s rights hereunder shall be limited or impaired in
any way in the event that such Indemnitee ceases, for any reason, to serve or
provide services to any Serena Company.

d. To the extent permitted by applicable choice of law principles, this
Agreement and the rights conferred under this Agreement shall be governed by the
laws of the State of Delaware without regard to any other choice of law
principles.

e. To the extent that a change in the laws of the State of Delaware (or other
applicable law), whether by statute or judicial decision, permits greater
indemnification rights or remedies than would be afforded currently under
(i) the relevant Serena Companies’ Organizational Documents, (ii) this Agreement
or (iii) any other document providing advancement and/or indemnification to an
Indemnitee, it is the intent of the parties hereto that Indemnitee shall enjoy,
by and as a result of this Agreement, the greater benefits so afforded by such
change.

f. No right or remedy herein conferred is intended to be exclusive of any other
right or remedy, and every other right and remedy shall be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise, so long as such right or remedy does
not conflict with any right or remedy provided hereunder.

 

4



--------------------------------------------------------------------------------

The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy, so long as the assertion of such right or remedy does not conflict with
any right or remedy hereunder.

g. To the extent that any term or condition of this Agreement conflicts with any
term or condition under any other agreement or document to which any the Serena
Company or Indemnitee is a party (whether pursuant to an Organizational
Document, Advisory Agreement or any other agreement or document) with respect to
the subject matter of this Agreement, the terms and conditions of this Agreement
shall control. Each Serena Company hereby waives the right to enforce any rights
under such other agreement to the extent that such rights or remedies conflict
with any rights or remedies provided hereunder.

h. Subject to the second sentence of Section 4(b), each Indemnitee shall, to the
extent not a party hereunder, be considered an express third-party beneficiary
hereunder and shall enjoy all rights that a party hereunder enjoys and shall
enjoy such rights to the same extent as a party hereunder.

 

5. Severability.

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including
without limitation, each portion of any section or subsection of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; (b) such provision or provisions shall be deemed
reformed to the extent necessary to conform to applicable law and to give the
maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section or subsection of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

 

6. Counterparts.

This Agreement may be executed in any number of counterparts and by each of the
parties in separate counterparts, each of which when so executed will be deemed
to be an original and all of which together will constitute one and the same
instrument.

 

7. Definitions.

(a) “Advisory Agreement” shall mean any advisory, management, monitoring or
other similar or equivalent agreement.

(b) “Organizational Document” shall mean an entity’s charter, by-laws,
partnership agreement, limited liability company agreement, operating agreement,
indemnification agreement, or other similar or equivalent agreement or document.

(c) “Sponsor Affiliate” shall mean any entity that, directly or indirectly,
(i) is controlled by, (ii) controls or (iii) is under common control with, the
Sponsor; provided, that,

 

5



--------------------------------------------------------------------------------

under no circumstances shall any portfolio company of Sponsor (including any
Serena Company be deemed a Sponsor Affiliate hereunder.)

[Signature Page Immediately Follows.]

 

6



--------------------------------------------------------------------------------

Very truly yours,   SILVER LAKE GROUP, L.L.C.   By:   /s/ Karen M. King   Name: 
  Karen M. King   Title:   Managing Director and Chief Legal Officer

ACKNOWLEDGED AND AGREED TO as of the date of this letter.

 

SERENA SOFTWARE, INC. By:   /s/ Edward Malysz   Name: Edward F. Malysz   Title:
SVP, General Counsel

 

SIGNATURE PAGE TO AGREEMENT